Exhibit 10.3

 



 [ex10-3_001.jpg]



 



MASTER SERVICES AGREEMENT



 



This Master Services Agreement (“Agreement”), effective as of the date of the
later signature below (“Effective Date”), is entered into by and between
GoBrands, Inc., d/b/a goPuff (“goPuff”), and the entity set forth below
(“Partner”).

 

WHEREAS, (i) goPuff is in the business of selling and distributing convenience
items, (ii) Partner offers certain convenience items sold and distributed by
goPuff; (iii) Partner wishes for GoPuff to engage in certain Promotional
Activities (defined below); and (iv) goPuff agrees to engage in same.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Promotional Activities.

 

1.1. Promotional Activities. Subject to the terms and conditions of this
Agreement, during the Term, goPuff shall engage in the promotional activities,
for the benefit of Partner, set forth in any applicable Statement of Work (the
“Promotional Activities”).

 

1.2. Order of Precedence. The parties intend for the express terms and
conditions contained in this Agreement (including schedules and exhibits hereto)
and in each statement of work executed by authorized representatives of each
party (“Statement(s) of Work”) to exclusively govern and control each party’s
respective rights and obligations regarding the provision of Promotional
Activities, and the parties’ agreement is expressly limited to such terms and
conditions. From time to time during the Term, the parties may enter into one or
more Statements of Work. The provisions set forth in each Statement of Work are
incorporated by reference into this Agreement for all purposes hereunder.
Notwithstanding the foregoing, if any provisions contained in a Statement of
Work directly conflict with any terms and conditions contained in this
Agreement, the applicable provision of this Agreement will prevail and such
conflicting provision(s) in the Statement of Work will have no force or effect.

 

1.3. Promotional Materials. Partner shall provide all materials, content,
trademarks, and information, including photographs, videos, product descriptions
and information (“Promotional Materials”) to be used by goPuff in connection
with the Promotional Activities for Partner. Such Promotional Materials will be
in the format reasonably requested by goPuff. Partner shall deliver all
Promotional Materials to goPuff by the date specified in the applicable
Statement of Work.

 

2. Fees. Each party shall pay to the other any fees or other amounts specified
in a Statement of Work. The party to which such fees or other amounts are owed
will invoice the other party on the schedule set forth in the applicable
Statement of Work and the party receiving such invoice shall pay such amounts,
in U.S. dollars, within 30 days of the invoice date. Any late payment shall
require the delinquent party to pay, in addition to the amount due, interest
accruing at the time such obligation was first owed at the rate of 1.5% per
month, on the amounts delinquent for the period of the delinquency, without
prejudice to any other rights of the other party in connection therewith;
provided, however, that in no event shall the interest rate be greater than the
maximum permitted under applicable law

 

3. Term; Termination.

 

3.1. Term. The term of this Agreement commences on the Effective Date hereof and
continues until mutually terminated in writing by the parties or otherwise
terminated pursuant to the terms of this Agreement (“Term”).

 

3.2. Mutual Termination Right. Either party may terminate this Agreement upon 30
days’ written notice in the event that no Statement of Work then remains in
effect.

 

3.3. Termination for Breach. A party may terminate this Agreement and/or any or
all Statements of Work by providing written notice to the other party if such
other party in breach of any representation, warranty or covenant of such party
under this Agreement or any Statement of Work and either the breach cannot be
cured or, if the breach can be cured, it is not cured by such party within a
commercially reasonable period of time under the circumstances, in no case more
than 30 days following such party’s receipt of written notice of such breach.

 

3.4. Termination for Bankruptcy/Insolvency. A party may terminate this Agreement
and/or any or all Statements of Work immediately upon written notice following
the institution of bankruptcy or state law insolvency proceedings against the
other party, if such proceedings are not dismissed within 30 days of
commencement.

 

3.5. Effect of Expiration or Termination. Immediately upon the effectiveness of
a notice of termination delivered by a party hereunder, goPuff shall promptly
terminate all performance under each applicable Statement of Work. Any
expiration or termination of this Agreement will not affect any rights or
obligations of the parties that (a) come into effect upon or after such
expiration or termination, or (b) otherwise survive expiration or termination.
Upon the expiration or any termination of this Agreement, each party shall: (i)
return to the other party or destroy all documents and tangible materials (and
any copies) containing, reflecting, incorporating or based on the other party’s
Confidential Information (defined below); (ii) permanently erase all of the
other party’s Confidential Information from its computer systems, except for
copies that are maintained as archive copies on its disaster recovery and/or
information technology backup systems (and each party shall destroy any such
copies upon the normal expiration of its backup files); and (iii) upon the other
party’s written request, certify in writing to such other party that it has
complied with the requirements of this Section 3.5. Neither party will be liable
to the other party for any damage of any kind incurred by the other party solely
by reason of the termination of this Agreement. Termination of this Agreement
will not, however, constitute a waiver of any of either party’s rights, remedies
or defenses under this Agreement, at law, in equity or otherwise.

 



1

 



 



[ex10-3_003.jpg]  CONFIDENTIAL



 

4. Representations and Warranties.

 

4.1. Formation; Authority. Partner represents, warrants, and covenants that, as
of the Effective Date and continuing throughout the Term: it is and shall
continue to be duly formed, validly existing and in good standing under the laws
of its jurisdiction of organization; it has and shall continue to have all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and each Statement of Work; the execution, delivery, and
performance of this Agreement and each Statement of Work have been duly
authorized by all requisite corporate action; and this Agreement and each
Statement of Work together constitute the legal, valid and binding agreement of
Partner, enforceable against it in accordance with their applicable terms.

 

4.2. Compliance with Laws. Partner represents, warrants and covenants that it
shall comply at all times, at its own expense, with the provisions of all
applicable federal, state, county and local laws, ordinances, regulations, and
codes, as well as all non-U.S. laws, applicable to Partner’s performance of this
Agreement and shall at all times refrain from engaging in any illegal, unfair,
unethical or deceptive business practices.

 

5. Indemnification.

 

5.1. By Partner. Partner shall indemnify, defend and hold harmless goPuff, its
respective successors and permitted assigns (collectively, “goPuff Indemnified
Party(ies)”) from and against any and all losses, damages, liabilities,
deficiencies, claims, actions, judgments, settlements, interest, awards,
penalties, fines, costs, or expenses of whatever kind, including reasonable
attorneys’ fees and the costs of enforcing any right to indemnification under
this Agreement (collectively, “Losses”), incurred by any goPuff Indemnified
Party as a result of, arising from or related to (a) the breach or
non-fulfillment of any term or condition of this Agreement by Partner, (b) any
Promotional Materials of Partner provided to goPuff, (c) any claim of
infringement of third-party rights arising out of goPuff’s use of Partner’s
intellectual property in accordance with this Agreement, (d) any unauthorized
use or disclosure of goPuff’s Confidential Information that is attributable to
Partner or Partner’s employees, contractors, agents or representatives and/or
(e) any Partner products or services, including, without limitation, any such
Partner products or services sold or otherwise distributed by GoPuff.

 

5.2. By goPuff. goPuff shall indemnify, defend and hold harmless Partner, its
respective successors and permitted assigns (collectively, “Partner Indemnified
Parties”) from and against any and all Losses incurred by any Partner
Indemnified Party as a result of, arising from or related to (a) the breach or
non-fulfillment of any term or condition of this Agreement by goPuff, (b) any
claim of infringement of third-party rights arising out of Partner’s use of
goPuff’s intellectual property in accordance with this Agreement, or (c) any
unauthorized use or disclosure of Partner’s Confidential Information that is
attributable to goPuff or goPuff’s employees, contractors, agents or
representatives.

 

5.3. Exclusions. Notwithstanding anything to the contrary in this Agreement, an
indemnifying party is not obligated to indemnify any indemnified party to the
extent that any Losses arise from an indemnified party’s breach of any term or
condition of this Agreement.

 

5.4. Cooperation. In the event that any claim for Losses is brought against an
indemnified party, the indemnified party agrees (a) to promptly provide the
indemnifying party with written notice of such claim, (b) to provide the
indemnifying party the option to control the defense and settlement of any claim
solely for monetary damages provided that (i) the indemnifying party diligently
defends such claim with counsel reasonably satisfactory to the indemnified party
and (ii) the indemnifying party agrees to fully indemnify the indemnified party
for all Losses arising from such claim, and (c) cooperate in the defense of such
claim or proceeding. The indemnifying party shall not settle any such claim
without the indemnified party’s prior written consent, such consent not to be
unreasonably withheld.

 

6. LIMITATION OF LIABILITY; DISCLAIMER.

 

6.1. LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, EXCEPT FOR LOSSES ATTRIBUTABLE TO GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, THIRD PARTY CLAIMS SUBJECT TO INDEMNIFICATION UNDER SECTION 4 OF
THIS AGREEMENT, OR BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER SECTION 8 OF THIS
AGREEMENT, (A) IN NO EVENT SHALL EITHER PARTY BE LIABLE HEREUNDER FOR
CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR ENHANCED
DAMAGES, INCLUDING LOST PROFITS OR REVENUES OR DIMINUTION IN VALUE, ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY STATEMENT OF WORK, REGARDLESS OF WHETHER
SUCH DAMAGES WERE FORESEEABLE, WHETHER PARTNER WAS ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, OR WHETHER THE CLAIM WAS BASED IN CONTRACT, TORT OR OTHER LEGAL OR
EQUITABLE THEORY AND (B) THE MAXIMUM AGGREGATE AND CUMULATIVE LIABILITY OF
EITHER PARTY UNDER THIS AGREEMENT OR ANY STATEMENT OF WORK, WHETHER ARISING IN
OR FOR BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) BREACH OF STATUTORY DUTY
OR OTHERWISE, SHALL NOT EXCEED THE FEES PAID FOR THE PROMOTIONAL ACTIVITIES THAT
ARE THE SUBJECT OF THE BREACH UNDER THE APPLICABLE STATEMENT OF WORK. PARTNER
AGREES THAT THIS LIMITATION OF LIABILITY IS AN AGREED ALLOCATION OF RISK
CONSTITUTING PART OF THE CONSIDERATION FOR GOPUFF PROVIDING THE PROMOTIONAL
ACTIVITIES.

 



2

 



 



[ex10-3_003.jpg]  CONFIDENTIAL



 

6.2. DISCLAIMER. ANY WARRANTIES AND REMEDIES SET FORTH IN THIS AGREEMENT ARE THE
ONLY WARRANTIES AND REMEDIES PROVIDED BY EITHER PARTY HEREUNDER. TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ALL OTHER WARRANTIES OR REMEDIES ARE
EXCLUDED, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY
WARRANTIES ARISING FROM USAGE OF TRADE OR COURSE OF DEALING OR PERFORMANCE.

 

7. Intellectual Property. Each of the parties acknowledges and agrees that:

 

7.1. Each party retains exclusive ownership of its Intellectual Property Rights.
The term “Intellectual Property Rights” shall mean: all industrial and other
intellectual property rights comprising or relating to: (a) patents; (b)
trademarks; (c) internet domain names, whether or not trademarks, registered by
any authorized private registrar or governmental authority, web addresses, web
pages, website, and URLs; (d) works of authorship, expressions, designs and
design registrations, whether or not copyrightable, including copyrights and
copyrightable works, software and firmware, application programming interfaces,
data, data files, and databases and other specifications and documentation; (e)
trade secrets; and (f) all industrial and other intellectual property rights,
and all rights, interests and protections that are associated with, equivalent
or similar to, or required for the exercise of, any of the foregoing, however
arising, in each case whether registered or unregistered and including all
registrations and applications for, and renewals or extensions of, such rights
or forms of protection pursuant to the laws of any jurisdiction throughout in
any part of the world.

 

7.2. Partner does not transfer to goPuff any right, title or interest, including
any Intellectual Property Rights, in or to any Partner intellectual property,
and goPuff may not use any of Partner’s intellectual property except that
Partner grants to goPuff a non-exclusive, worldwide, royalty-free license to use
Partner’s intellectual property to market Partner’s products to goPuff’s
customers;

 

7.3. goPuff does not transfer to Partner any right, title or interest, including
any Intellectual Property Rights, in or to any GoPuff intellectual property
(including, without limitation, any intellectual property developed by or on
behalf of GoPuff in connection with the Promotional Activities hereunder, which,
for the avoidance of doubt, shall remain the sole and exclusive property of
GoPuff), except that goPuff grants to Partner a non-exclusive, worldwide,
royalty-free license to use information regarding the results of Promotional
Activities set forth in reports provided by goPuff, solely for Partner’s
internal business purposes, to market and sell Partner’s products to Partner’s
customers during the term of this Agreement and any applicable Statement of
Work; provided that (i) Partner is not in breach of any term or condition of
this Agreement or any Statement of Work and (ii) Partner agrees that its
collection, access, use, storage, disposal and disclosure of such information
(including, without limitation, securing such information from unauthorized
access or use) will comply with best industry standards, all applicable federal,
state, and foreign privacy and data protection laws, rules and regulations, and
any other applicable regulations and directives.

 

8. Confidentiality.

 

8.1. From time to time during the Term, either party (“Disclosing Party”) may
disclose or make available to the other party (“Receiving Party”) information
about its business affairs, goods and Promotional Activities, confidential
information and materials comprising or relating to Intellectual Property
Rights, trade secrets, customer and other third-party confidential information
and other sensitive or proprietary information. Such information, as well as the
terms of this Agreement, whether oral or in written, electronic or other form or
media, and whether or not marked, designated or otherwise identified as
“confidential” constitutes “Confidential Information” hereunder. Without
limiting the foregoing and for the avoidance of doubt, Partner acknowledges and
agrees that if and to the extent that Partner accesses any data or information
hosted, processed, or collected by or on behalf of goPuff, such data or
information shall constitute goPuff’s Confidential Information. Confidential
Information does not include information that: (a) is or becomes generally
available to and known by the public other than as a result of, directly or
indirectly, any breach of this Section 8 by the Receiving Party or any of its
representatives; (b) is or becomes available to the Receiving Party on a
non-confidential basis from a third-party source, provided that such third party
is not and was not prohibited from disclosing such Confidential Information; (c)
was known by or in the possession of the Receiving Party prior to being
disclosed by or on behalf of the Disclosing Party; (d) was or is independently
developed by the Receiving Party without reference to or use of, in whole or in
part, any of the Disclosing Party’s Confidential Information; or (e) is required
to be disclosed pursuant to applicable law.

 

8.2. The Receiving Party shall, at all times after receipt of such Confidential
Information: (a) protect and safeguard the confidentiality of the Disclosing
Party’s Confidential Information with at least the same degree of care as the
Receiving Party would protect its own Confidential Information, but in no event
with less than a commercially reasonable degree of care; (b) not use the
Disclosing Party’s Confidential Information, or permit it to be accessed or
used, for any purpose other than to exercise its rights or perform its
obligations under this Agreement; (c) not disclose any such Confidential
Information to any third party, except to the Receiving Party’s representatives
who need to know the Confidential Information to assist the Receiving Party, or
act on its behalf, to exercise its rights or perform its obligations under this
Agreement; and (d) immediately, upon discovery, notify the Disclosing Party of
any unauthorized access to the Disclosing Party’s Confidential Information and
promptly (at the Receiving Party’s expense) take actions, including those
reasonably requested by the Disclosing Party, to comply with applicable laws
governing data breaches and related matters.

 



3

 



 



[ex10-3_003.jpg]  CONFIDENTIAL



 

8.3. The Receiving Party shall be responsible for any breach of this Section 8
caused by any of its representatives. On the expiration or any termination of
this Agreement, at the Disclosing Party’s written request, the Receiving Party
shall, pursuant to Section 3.5, promptly return or destroy all Confidential
Information and copies thereof that it has received under this Agreement.

 

9. Miscellaneous.

 

9.1. Further Assurances. Upon a party’s reasonable request, the other party
shall, at its sole cost and expense, execute and deliver all such further
documents and instruments, and take all such further acts, necessary to give
full effect to this Agreement.

 

9.2. Relationship of the Parties. The relationship between goPuff and Partner is
solely that of independent contracting parties. For the avoidance of doubt,
notwithstanding the use of the defined term “Partner” herein, nothing in this
Agreement creates any agency, joint venture, partnership or other form of joint
enterprise, employment or fiduciary relationship between the parties. Neither
party has any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other party or to bind the other
party to any contract, agreement or undertaking with any third party.

 

9.3. Entire Agreement. This Agreement, including and together with any related
exhibits, schedules and Statements of Work, constitutes the sole and entire
agreement of the parties with respect to the subject matter contained herein and
therein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

 

9.4. Survival. The following provisions will survive the expiration or any
termination of this Agreement: 3.5; 4; 5; 6; 7; 8; and 9.

 

9.5. Notices. All notices, requests, consents, claims, demands, waivers and
other communications under this Agreement must be in writing and addressed to
the signatory to this Agreement for the other party at its address set forth
below via nationally recognized overnight courier.

 

9.6. Headings. The headings in this Agreement are for reference only and do not
affect the interpretation of this Agreement.

 

9.7. Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability does not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or provision is invalid,
illegal or unenforceable, the court may modify this Agreement to effect the
original intent of the parties as closely as possible in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

9.8. Amendment and Modification. No amendment to this Agreement is effective
unless it is in writing and signed by an authorized representative of each
party.

 

9.9. Waiver. (a) No waiver under this Agreement is effective unless it is in
writing and signed by an authorized representative of the party waiving its
right; (b) any waiver authorized on one occasion is effective only in that
instance and only for the purpose stated, and does not operate as a waiver on
any future occasion and (c) none of the following constitutes a waiver or
estoppel of any right, remedy, power, privilege or condition arising from this
Agreement: (i) any failure or delay in exercising any right, remedy, power or
privilege or in enforcing any condition under this Agreement; or (ii) any act,
omission or course of dealing between the parties.

 

9.10. Cumulative Remedies. Except as expressly provided to the contrary herein,
all rights and remedies provided in this Agreement are cumulative and not
exclusive, and the exercise by either party of any right or remedy does not
preclude the exercise of any other rights or remedies that may now or
subsequently be available at law, in equity, by statute, in any other agreement
between the parties or otherwise.

 

9.11. Equitable Remedies. Each party acknowledges and agrees that (a) a breach
or threatened breach by such party of any of its obligations under Section 8
would give rise to irreparable harm to the other party for which monetary
damages would not be an adequate remedy and (b) in the event of a breach or a
threatened breach by such party of any such obligations, the other party shall,
in addition to any and all other rights and remedies that may be available to
such party at law, at equity or otherwise in respect of such breach, be entitled
to seek equitable relief, including a temporary restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction, without any requirement to post a bond or
other security, and without any requirement to prove actual damages or that
monetary damages will not afford an adequate remedy.

 

9.12. Assignment; Successors; No Beneficiaries. Partner may not assign this
Agreement, in whole or in part, by operation of law or otherwise, or any of its
rights or obligations hereunder, without the prior written consent of goPuff.
Any purported assignment or delegation in violation of this Section is null and
void. Subject to the foregoing, this Agreement is binding on and inures to the
benefit of the parties and their respective successors and permitted assigns.
This Agreement benefits solely the parties to this Agreement, their respective
successors and permitted assigns, and the indemnified parties, and nothing in
this Agreement, express or implied, confers on any third party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 



4

 



 



[ex10-3_003.jpg]  CONFIDENTIAL



 

9.13. Force Majeure. A party shall not be held responsible for any delay or
failure in performance of any part of this Agreement to the extent such delay or
failure is attributable to a force majeure event, including without limitation:
(i) weather, fire, storms, elements of nature, flood, earthquakes and other
natural disasters or acts of God; (ii) wars (declared and undeclared), acts of
terrorism, sabotage, riots, civil disorders, blockades, embargoes, rebellions,
revolutions, epidemics or quarantines; (iii) power or telecommunications
failures or outages, hardware failures, software defects or malicious damage;
(iv) industry-wide shortages of labor or materials, work stoppages, strikes or
other similar events, labor disputes or accidents; (v) acts of any governmental
authority with respect to any of the foregoing, prohibitions or restrictions or
changes in applicable law or delays arising from compliance with any law or
government regulation; or (vi) other similar causes beyond its control and
without the fault or negligence of such party.

 

9.14. Governing Law. This Agreement, including all Statements of Work and all
exhibits, schedules, attachments and appendices attached hereto and thereto, and
all matters arising out of or relating to the foregoing, are governed by, and
construed in accordance with, the laws of the State of New York, United States
of America, without regard to the conflict of laws provisions thereof.

 

9.15. Counterparts. This Agreement may be executed in counterparts, each of
which is deemed an original, but all of which together is deemed to be one and
the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission is deemed to have the same
legal effect as delivery of an original signed copy of this Agreement, if the
party sending such facsimile, e-mail or other means of electronic transmission
has received express confirmation that the recipient party received the
Agreement (not merely an electronic facsimile confirmation or automatic email
reply).

 

9.16. No Public Announcements or Trademark Use. Partner shall not: (a) make any
statement (whether oral or in writing) in any press release, external
advertising, marketing or promotional materials regarding the subject matter of
this Agreement, goPuff or its business unless (i) Partner has received the
express written consent of goPuff in each instance, or (ii) Partner is required
to do so by law; (b) use any of goPuff’s trademarks without the prior written
consent of goPuff.



 

IN WITNESS WHEREOF, the parties hereto have executed this Master Services
Agreement as of the Effective Date.

 

GOBRANDS, INC. D/B/A GOPUFF   PARTNER:         By:
                                      By:                                  Name:
    Name:             Title:     Title:             Date:     Date:  



 



5

 

 



[ex10-3_002.jpg]











GOBRANDS, INC.

STATEMENT OF WORK

 

Nightfood



 

I.Introduction

 

This Statement of Work made by and between GoBrands, Inc. d/b/a goPuff
(“goPuff”), and Nightfood, Inc. (“Partner”) is issued pursuant to Section 1.2
 of that certain Master Services Agreement by and between the parties dated
April 22, 2019 (the “MSA”).

 

This Statement of Work and all Services performed hereunder shall be subject to
the terms, conditions, and limitations set forth in the MSA. In the event of a
conflict between the terms of the MSA and the terms of this Statement of Work,
this Statement of Work shall control solely with respect to the matters
expressly referenced herein. Capitalized terms used but not defined in this
Statement of Work shall have the meanings set forth in the MSA. This Statement
of Work shall not affect the validity of the MSA.

 

This Statement of Work shall be effective as of the Effective Date (defined
below) and continue until December 31, 2019 unless sooner terminated under any
applicable provision of the MSA (the “Term”).



 

II.Principal Contacts

 

Partner  

goPuff



      Sean Folkson   Daniel Folkman (Name)  

(Name)



      212-828-8275   (856) 745-9042 (Phone)  

(Phone)



      sean@nightfood.com   daniel.folkman@gopuff.com (Email)  

(Email)



 

III.Scope of Services

 

(a)Product Introduction.

 

1.Available for Purchase. goPuff agrees to introduce and make Partner brand
products available for retail purchase through goPuff’s online distribution
service beginning as soon as commercially possible and throughout 2019. goPuff
will offer Partner brand in all goPuff markets serviced by the Vistar OpCo’s in
Illinois, Mid-Atlantic, and New England. This represents distribution in
approximately half of existing goPuff markets. In June 2019, goPuff will use
reasonable efforts to introduce the Partner brand in all goPuff markets serviced
by Vistar OpCo’s in North Carolina and Ohio. In addition, goPuff will use
reasonable efforts to offer Partner brand in approximately 15 facilities in
Texas in 2019. goPuff will use reasonable efforts to make Partner brand
available in all goPuff markets by December 31, 2019. Both Parties anticipate
that it might be mutually beneficial to complete the roll-out sooner than that,
and agree to work together to do so, at goPuff’s discretion.



 



Page 1 of 3

 



[ex10-3_002.jpg]



2.Product Launch. goPuff will support the launch of Partner brand products on
the goPuff platform (“Product Launch”). A Product Launch will include, as
mutually agreed upon:



 



i.In-App Promotion. To promote the Product Launch, goPuff will leverage in-app
merchandising capabilities.

ii.Media. To promote the Product Launch, goPuff may leverage in-app messaging,
emails, and paid digital advertising.

iii.Digital Surveying. To support the Product Launch, goPuff may survey
customers who have purchased Partner brand products.

iv.Reporting. goPuff will report on the performance of the Product Launch in the
Quarterly Report.



 

(b)Ancillary Services

 

1.Reporting. goPuff shall provide three (3) quarterly Preferred Reports  , which
shall include the following data analyses:

 

i.Sales and percent change for Partner brand products broken out on a monthly
basis;

ii.Shopper basket analysis;

iii.Customer loyalty matrix;

iv.Multiple purchase incidence;

v.Customer location, day, part, and gender analysis;

vi.Category growth and percent share change; and

vii.Competitive analysis.

viii.Campaign Results

ix.Promo code redemptions

 

2.In-App Promotion. With the intent to get customers to make an order on goPuff
and purchase Partner brand products, goPuff will leverage in-app merchandising
capabilities which will include featured placement and inclusion in digital end
caps. The Promotion Period will begin upon the execution of this agreement and
will run until December 31, 2019 (the “Promotion Period”). During the Promotion
Period, goPuff shall provide the Partner with at least the following:

 

i.Digital End Caps. goPuff shall include Partner brand products in at least six
(6) weekly Digital End Caps (individually, a “Digital End Cap”). A Digital End
Cap shall include, as mutually agreed upon by goPuff and the Partner, at least
one (1) Partner brand products “above the fold” within the “All” subcategory of
the “Pints on Pints” category.

ii.Featured Placement. goPuff shall provide Partner with six (6) monthly digital
shelves (individually, a “Digital Shelf”). A Digital Shelf shall include, as
mutually agreed upon by goPuff and the Partner, at least three (3) Partner brand
products “above the fold” within the “Low Cal” subcategory of the “Pints on
Pints” category.

 

3.Partner Success Manager. goPuff will provide the Buyer with a dedicated
Partner Success Manager who will communicate with the Partner on a regular
cadence as mutually agreed upon by goPuff and the Partner

 

(c)Partner Requirements. The Partner will:

 

1.Announce the availability of Partner brand products on the goPuff platform
through a formal co-branded press release.

2.Include goPuff as a retailer option for customers on the Partner website.

3.Create at least one (1) post with five (5) different influencers announcing
the availability of Partner brand products on the goPuff platform. The exact
influencers will be mutually agreed upon by goPuff and the Partner.

4.Promote a goPuff New User Promo Code. goPuff shall create and provide to
Partner a New User Promo Code that, when successfully applied and used by a New
User may garner up to $4 off such New User’s initial goPuff order. The New User
Promo Code will be valid only during the duration of this Statement of Work.

i.goPuff agrees and commits to pay the Partner $10 (a “Referral Fee”) for each
New goPuff User who applies the New User Promo Code and completes their initial
goPuff order.



 

Page 2 of 3

 



 

[ex10-3_002.jpg]

 

5.Provide goPuff with category advisement and insights to help drive growth for
the associated categories on the goPuff platform

6.Provide goPuff with audience insights to help optimize the Partner’s inclusion
in goPuff’s paid digital marketing efforts

7.Provide the following Promotional Materials: suggested in-app content,
high-resolution product images, trademark and logo usage rights, and any other
media or promotional materials necessary to carry out the services. Promotional
Materials shall be provided to goPuff within 30 days of the Effective Date and
supplemental Promotional Materials may be provided at such time(s) as mutually
agreed upon by the Parties.



 

(d)Partner acknowledges that all information provided by goPuff pursuant to this
Statement of Work shall constitute goPuff’s Confidential Information.

 

(e)Partner acknowledges that any Intellectual Property provided pursuant to this
Statement of Work shall constitute goPuff’s Intellectual Property and
Confidential Information

 

IV.Fees

 

(a)Partnership Fee. Partner shall pay goPuff five hundred and eighty-five
thousand dollars ($585,000) (the “Partnership Fee”). The Partnership Fee will be
earned upon the execution of this Agreement and MSA. The  Partnership Fee shall
be invoiced by goPuff in six equal installments. The first invoice will be sent
upon the execution of this Agreement and the MSA. The second invoice we be sent
30 days after the execution of this Agreement and MSA. The third invoice will be
sent 60 days after the execution of this Agreement and MSA. The fourth invoice
will be sent 90 days after the execution of this Agreement and MSA. The fifth
invoice will be sent 120 days after the execution of this Agreement and MSA. The
sixth invoice will be sent 150 days after the execution of this Agreement and
MSA.

 

(b)Referral Fee. goPuff shall pay to Partner $10 for each successful application
and use of the New User Promo Code. The referral fees shall be paid out in three
(3) installments. The first installment shall equal the aggregate sum of
successful applications and uses of the New User Promo Code x $10 attributable
to the period of April 22, 2019 to June 30, 2019. The second installment shall
equal the aggregate sum of successful applications and uses of the New User
Promo Code x $10 attributable to the period of July 1, 2019 to September 30,
2019. The third installment shall equal the aggregate sum of successful
applications and uses of the New User Promo Code x $10 attributable to the
period of October 1, 2019 to December 31, 2019. All invoices will be payable 30
days after receipt.

 

(c)Additional Services. During the course of the project, it may become
necessary to complete Change Order(s) for additional services that are not
addressed in this Statement of Work. Once agreed upon between the parties,
Change Orders for additional services shall be made in writing and signed by
both parties. Any additional services shall be subject to additional fees
mutually agreed upon by goPuff and Buyer and shall be billed prior to the
delivery of such additional services.

 



V.Authorization to Begin Work

 

The signatures below represent the Buyer approval for goPuff to commence work on
this project as currently defined, with an agreement to pay all fees, expenses
and applicable taxes incurred in the delivery of such work. By executing below,
that parties, intending to be legally bound, have entered into this Statement of
Work as of the date last written below (the “Effective Date”).

 



GoBrands, Inc. d/b/a goPuff   Nightfood, Inc.           By:              By:    
(Signature)     (Signature)           Name:     Name:     (Print Name)    
(Print Name)           Title:     Title:             Date:     Date:  

 

 

Page 3 of 3







 

 



 

